
	
		II
		110th CONGRESS
		2d Session
		S. 2743
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2008
			Mr. Casey (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the establishment of financial security accounts for the care of family members
		  with disabilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Security Accounts for
			 Individuals with Disabilities Act of 2008.
		2.Financial
			 security accounts for individuals with disabilities
			(a)Establishment
				(1)In
			 generalSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by inserting after part VIII
			 the following new part:
					
						IXSavings for
				individuals with disabilities
							
								Sec. 530A. Financial security accounts for individuals with
				  disabilities.
							
							530A.Financial
				security accounts for individuals with disabilities
								(a)General
				ruleA financial security
				account for an individual with a disability shall be exempt from taxation under
				this subtitle. Notwithstanding the preceding sentence, such account shall be
				subject to the taxes imposed by section 511 (relating to imposition of tax on
				unrelated business income of charitable organizations).
								(b)Definitions and
				special rulesFor purposes of
				this section—
									(1) Financial
				security account for an individual with a disabilityThe term
				financial security account for an individual with a disability
				means a trust created or organized in the United States (and designated as a
				financial security account for an individual with a disability at the time
				created or organized) exclusively for the purpose of paying qualified
				disability expenses of an individual who is disabled and who is the designated
				beneficiary of the trust, but only if the written governing instrument creating
				the trust meets the following requirements:
										(A)No contribution
				will be accepted—
											(i)except in the case of rollover
				contributions described in subsection (c)(4) and sections 223(c)(5)(A)(ii),
				408(d)(3)(A)(iii), 529(c)(3)(E), and 530(d)(9)—
												(I)unless it is in cash, and
												(II)if such contribution would result in
				aggregate contributions for the taxable year and all preceding taxable years
				exceeding $500,000, and
												(ii)after the date
				on which the account holder attains the age of 65.
											(B)The trustee is a bank (as defined in
				section 408(n)), a parent or guardian of the designated beneficiary, a designee
				of a parent or guardian of the designated beneficiary, the designated
				beneficiary, or another person, who demonstrates to the satisfaction of the
				Secretary that the manner in which that person will administer the trust will
				be consistent with the requirements of this section.
										(C)No part of the
				trust assets will be invested in life insurance contracts.
										(D)The assets of the
				trust shall not be commingled with other property except in a common trust fund
				or common investment fund.
										(2)Qualified
				disability expensesThe term
				qualified disability expenses means, with respect to an individual
				with a disability, amounts paid or incurred, not compensated for by insurance
				or otherwise, for—
										(A)education, medical
				and dental care, community based support services, employment training and
				support, moving, and assistive technology,
										(B)after the
				designated beneficiary has attained the age of 18, housing and transportation,
				and
										(C)funeral and burial
				services and property.
										(3)Individual with
				a disabilityAn individual is an individual with a disability if
				such individual is receiving supplemental security income benefits under title
				XVI of the Social Security Act or an individual otherwise eligible to receive
				such benefits notwithstanding the income and assets tests required for
				eligibility for such benefits.
									(4)Rules relating
				to estate and gift taxRules
				similar to the rules of paragraphs (2), (4), and (5) of section 529(c) shall
				apply for purposes of this section.
									(5)Only 1 account
				per qualified beneficiaryNo individual may have more than 1
				financial security account for an individual with a disability.
									(c)Tax treatment of
				distributions
									(1)In
				generalExcept as otherwise
				provided in this subsection, any amount paid or distributed out of a financial
				security account for an individual with a disability shall be included in gross
				income by the payee or distributee, as the case may be, for the taxable year in
				which received in the manner as provided in section 72.
									(2)Distributions
				for benefit of designated beneficiary
										(A)In
				generalNo amount shall be includible in gross income under
				paragraph (1) if the qualified disability expenses of the designated
				beneficiary during the taxable year are not less than the aggregate
				distributions during the taxable year.
										(B)Distributions in
				excess of expensesIf such
				aggregate distributions exceed such expenses during the taxable year, the
				amount otherwise includible in gross income under paragraph (1) shall be
				reduced by the amount which bears the same ratio to the amount which would be
				includible in gross income under paragraph (1) (without regard to this
				subparagraph) as the qualified disability expenses bear to such aggregate
				distributions.
										(C)Disallowance of
				excluded amounts as deduction, credit, or exclusionNo deduction,
				credit, or exclusion shall be allowed to the taxpayer under any other section
				of this chapter for any qualified disability expenses to the extent taken into
				account in determining the amount of the exclusion under this paragraph.
										(3)Additional tax
				for distributions not used for benefit of designated beneficiary
										(A)In
				generalThe tax imposed by
				this chapter for any taxable year on any taxpayer who receives a payment or
				distribution from a financial security account for an individual with a
				disability shall be increased by 10 percent of the amount thereof which is
				includible in gross income under paragraph (1).
										(B)ExceptionSubparagraph
				(A) shall not apply if the payment or distribution is made to a beneficiary (or
				to the estate of the designated beneficiary) on or after the death of the
				designated beneficiary.
										(C)Contributions
				returned before certain dateSubparagraph (A) shall not apply to
				the distribution of any contribution made during a taxable year if—
											(i)such distribution
				is made before the first day of the sixth month of the taxable year following
				the taxable year, and
											(ii)such distribution is accompanied by the
				amount of net income attributable to such excess contribution.
											Any net
				income described in clause (ii) shall be included in gross income for the
				taxable year in which such excess contribution was made.(4)RolloversParagraph
				(1) shall not apply to any amount paid or distributed from a financial security
				account for an individual with a disability to the extent that the amount
				received is paid, not later than the 60th day after the date of such payment or
				distribution, into another financial security account for an individual with a
				disability for the benefit of the same beneficiary. The preceding sentence
				shall not apply to any payment or distribution if it applied to any prior
				payment or distribution during the 12-month period ending on the date of the
				payment or distribution.
									(5)Change in
				beneficiaryAny change in the
				beneficiary of a financial security account for an individual with a disability
				shall not be treated as a distribution for purposes of paragraph (1) if the new
				beneficiary is disabled and is a member of the family (as defined in section
				529(e)(2)) of the old beneficiary.
									(d)Tax treatment of
				accountsRules similar to the
				rules of paragraphs (2) and (4) of section 408(e) shall apply to any financial
				security account for an individual with a disability.
								(e)Community
				property lawsThis section shall be applied without regard to any
				community property laws.
								(f)Custodial
				accountsFor purposes of this section, a custodial account shall
				be treated as a trust if—
									(1)the assets of such
				account are held by a bank (as defined in section 408(n) or another person who
				demonstrates, to the satisfaction of the Secretary, that the manner in which he
				will administer the account will be consistent with the requirements of this
				section, and
									(2)the custodial
				account would, except for the fact that it is not a trust, constitute an
				account described in subsection (c)(1).
									For
				purposes of this title, in the case of a custodial account treated as a trust
				by reason of the preceding sentence, the custodian of such account shall be
				treated as the trustee thereof.(g)ReportsThe trustee of a financial security account
				for an individual with a disability shall make such reports regarding such
				account to the Secretary and to the beneficiary of the account with respect to
				contributions, distributions, and such other matters as the Secretary may
				require. The reports required by this subsection shall be filed at such time
				and in such manner and furnished to such individuals at such time and in such
				manner as may be required.
								(h)Inflation
				adjustment
									(1)In
				generalIn the case of any taxable year beginning after 2008, the
				$500,000 dollar amount under subsection (b)(1)(A)(ii) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost of
				living adjustment determined under section 1(f)(3) for the calendar year in
				which the taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
										(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
									(i)RegulationsThe
				Secretary, in consultation with the Secretary of Health and Human Services,
				shall prescribe regulations to carry out the purposes of this section,
				including regulations—
									(1)to ensure that
				individuals do not have more than 1 financial security account for an
				individual with a disability, and
									(2)to prevent fraud
				and abuse with respect to amounts claimed as qualified disability
				expenses.
									.
				(2)Conforming
			 amendments
					(A)Penalty for
			 failure to meet minimum distribution requirementSubsection (c)
			 of section 4974 of such Code is amended by striking or at the
			 end of paragraph (4), by striking the period at the end of paragraph (5) and
			 inserting , or, and by inserting after paragraph (5) the
			 following new paragraph:
						
							(6)any financial
				security account for an individual with a disability (as defined in section
				530A(b)).
							.
					(B)Tax on
			 prohibited transactions
						(i)In
			 generalParagraph (1) of section 4975(e) of such Code (defining
			 plan) is amended by redesignating subparagraph (G) as subparagraph (H), by
			 striking or at the end of subparagraph (F), and by adding after
			 subparagraph (F) the following:
							
								(G)a financial security account for an
				individual with a disability described in section 530A,
				or
								.
						(ii)ExemptionSubsection
			 (d) of section 4975 of such Code (relating to exemptions) is amended by
			 striking or at the end of paragraph (22), by striking the period
			 at the end of paragraph (23) and inserting ; or, and by
			 inserting after paragraph (23) the following:
							
								(24)in the case of a financial security account
				for an individual with a disability, any transaction to provide housing or
				other services by a family member to or for the designated beneficiary of the
				trust to the extent that such transaction does not exceed the fair market value
				of the housing or service (as the case may be)
				provided.
								.
						(iii)Special
			 ruleSubsection (c) of section 4975 of such Code (relating to tax
			 on prohibited transactions) is amended by adding at the end the following new
			 paragraph:
							
								(7)Special rule for
				financial security account for individuals with disabilitiesAn individual for whose benefit a financial
				security account for an individual with a disability is established and any
				contributor to such account shall be exempt from the tax imposed by this
				section with respect to any transaction concerning such account (which would
				otherwise be taxable under this section) if section 530A(d) applies with
				respect to such
				transaction.
								.
						(C)Rollovers from
			 certain other tax favored accounts
						(i)Qualified
			 tuition programsParagraph (3) of section 529(c) of such Code is
			 amended by adding at the end the following new subparagraph:
							
								(E)Contributions to
				financial security account for an individual with a disabilitySubparagraph (A) shall not apply to that
				portion of any distribution which, within 60 days of such distribution, is
				contributed to a financial security account for an individual with a disability
				for the benefit of the designated
				beneficiary.
								.
						(ii)Education
			 savings accountsSubsection (d) of section 530 of such Code is
			 amended by adding at the end the following new paragraph:
							
								(9)Contributions to
				financial security account for an individual with a disabilityParagraph (1) shall not apply to any amount
				paid or distributed from a Coverdell education savings account to the extent
				that the amount received is paid, not later than the 60th day after the date of
				such payment or distribution, into a financial security account for an
				individual with a disability for the benefit of the same
				beneficiary.
								.
						(iii)Health
			 savings accountsSubparagraph (A) of section 223(f)(5) is
			 amended—
							(I)by inserting
			 (i) before into a health savings account,
			 and
							(II)by inserting
			 or (ii) into a financial security account for an individual with a
			 disability for the benefit of such beneficiary before not later
			 than the 60th day.
							(iv)Certain
			 IRAsSubparagraph (A) of section 408(d)(3) is amended by striking
			 or at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting ; or, and by inserting after clause
			 (ii) the following new clause:
							
								(iii)the entire
				amount received (including money and other property) is paid into a financial
				security account for an individual with a disability for the benefit of the
				child or grandchild of such individual not later than the 60th day after the
				day on which the payment or distribution is
				received.
								.
						(D)ReportsParagraph
			 (2) of section 6693(a) of such Code is amended by striking and
			 at the end of subparagraph (D), by striking the period at the end of
			 subparagraph (E) and inserting and, and by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)section 530A(g) (relating to financial
				security accounts for individuals with
				disabilities).
							.
					(E)Exclusion from
			 incomeSubsection (b) of section 1612 of the Social Security Act
			 (42 U.S.C.
			 1382a) is amended by striking or at the end of
			 paragraph (22), by striking the period at the end of paragraph (23) and
			 inserting ; or, and by inserting after paragraph (23) the
			 following:
						
							(24)any contribution to a financial security
				account for an individual with a
				disability.
							.
					(F)Clerical
			 amendmentThe table of parts
			 for subchapter F of chapter 1 of such Code is amended by inserting after the
			 item relating to part VIII the following new item:
						
							
								Part IX. Savings for individuals with
				disabilities.
							
							.
					(b)Deduction for
			 contributions to financial security accounts for individuals with
			 disabilities
				(1)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating section 224 as section 225 and
			 inserting after section 223 the following new section:
					
						224.Contributions
				to financial security accounts for individuals with disabilities
							(a)Allowance of
				deductionIn the case of an individual, there shall be allowed as
				a deduction an amount equal to the amount paid in cash for the taxable year by
				or on behalf of such individual to a financial security account for an
				individual with a disability (as defined in section 530A(b)(1)) for the benefit
				of such individual's child, grandchild, brother, or sister.
							(b)Limitations
								(1)In
				generalThe amount allowable as a deduction under subsection (a)
				for any taxable year shall not exceed $2,000.
								(2)Cost-of-living
				adjustment
									(A)In
				generalIn the case of any taxable year beginning after 2008, the
				$2,000 amount under subparagraph (A) shall be increased by an amount equal
				to—
										(i)such dollar
				amount, multiplied by
										(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
										(B)RoundingIf
				any amount after adjustment under the preceding sentence is not a multiple of
				$200, such amount shall be rounded to the next lowest multiple of $200.
									(3)Reduction based
				on adjusted gross incomeThe dollar limitation under paragraph
				(1) for such taxable year shall be reduced (but not below zero) by the amount
				determined under section
				219(g)(2).
								.
				(2)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as relating to section 225 and by inserting after the item relating to
			 section 223 the following new item:
					
						
							Sec. 224. Contributions to financial security accounts for
				individuals with
				disabilities.
						
						.
				(c)Annual
			 reports
				(1)In
			 generalThe Secretary of the Treasury, in consultation with the
			 Secretary of Health and Human Services, shall report annually to Congress on
			 the usage of financial security accounts for individuals with disabilities
			 under section 530A of the Internal Revenue Code of 1986.
				(2)Contents of
			 reportAny report under paragraph (1) shall include—
					(A)the number of
			 people with a financial security account for an individual with a
			 disability,
					(B)the total amount
			 of contributions to such accounts and the number of individuals claiming the
			 deduction allowed under section 224 of the Internal Revenue Code of 1986, as
			 added by subsection(b), and the total amount of such deductions,
					(C)the total amount
			 and nature of distributions from such accounts, and
					(D)issues relating
			 to the abuse of such accounts, if any.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Treatment of
			 financial security accounts for individuals with disabilities under certain
			 federal programs
			(a)Treatment as a
			 medicaid excepted trustParagraph (4) of section 1917(d) of the
			 Social Security Act (42 U.S.C. 1396p(d)(4)) is amended by adding at the end the
			 following new subparagraph:
				
					(D)A trust which is a financial security
				account for an individual with a disability described in section 530A(b)(1) of
				the Internal Revenue Code of
				1986.
					.
			(b)Account funds
			 disregarded for purposes of certain other means-tested Federal
			 programsNotwithstanding any other provision of Federal law that
			 requires consideration of 1 or more financial circumstances of an individual,
			 for the purpose of determining eligibility to receive, or the amount of, any
			 assistance or benefit authorized by such provision to be provided to or for the
			 benefit of such individual, any amount (including earnings thereon) in any
			 financial security account for an individual with a disability of such
			 individual, and any distribution for qualified disability expenses (as defined
			 in section 530A(b)(2)) shall be disregarded for such purpose with respect to
			 any period during which such individual maintains, makes contributions to, or
			 receives distributions from such financial security account.
			
